Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin (U.S. 2007/0060832 A1).
Regarding claim 1, a system, comprising: a neuromodulation catheter including an elongated shaft (Fig. 2; 22) having a distal portion configured to be intravascularly positioned at a target site within a blood vessel of a human patient (Para. [0031]), and a plurality of ablation electrodes (Fig. 2; 44, 46, 48) including a first ablation electrode (Fig. 2; 48) and a second ablation electrode (Fig. 2; 46), wherein the ablation electrodes (Fig. 2; 44, 46, 48) are configured to deliver neuromodulation energy to target nerves at or adjacent the target site (Para. [0034]); a plurality of reference electrodes (Fig. 2; 32, 34, 36) configured to be positioned at the patient’s skin (Para. [0041]), the reference electrodes (Fig. 2; 32, 34, 36) including a first reference electrode (Fig. 2; 32) and a second reference electrode (Fig. 2; 34); a controller (Fig. 3; 56; Para. [0036]) configured to be communicatively coupled to the ablation electrodes and the references electrodes (Para. [0033]- [0035]), wherein the controller (Fig. 3; 56) is further 
Regarding claim 2, the controller is configured to compare at least one of the first, the second, the third, and the fourth impedance to another of the first, the second, the third, and the fourth impedance measurements (Para. [0035]).
Regarding claim 3, the controller is configured to identify the first electrode group and the second electrode group based on the comparison (Para. [0035]).
Regarding claim 4, the controller is configured to compare each of the first, the second, the third, and the fourth impedance measurements to each of the other first, second, third and fourth impedance measurements (Para. [0035]).
Regarding claim 5, the controller is configured to identify the first electrode group and the second electrode group based on the comparison (Para. [0035]).
Regarding claim 6, the controller is configured to compare each of the first, the second, the third, and the fourth impedance measurements to one or more stored impedance values (Para. [0056]).
Regarding claim 7, the controller is configured to identify the first electrode group and the second electrode group based on the comparison (Para. [0056]).
Regarding claim 8, wherein the controller is configured to generate an impedance map of the blood vessel at the target site based on the first, the second, the third, and the fourth impedance measurements (Para. [0033]).
Regarding claim 9, an energy generator electrically coupled to the plurality of ablation electrodes, the plurality of reference electrodes, and the controller, and wherein, in response to the identification of the first electrode group and the second electrode group, the controller is configured to automatically cause the generator to: (a) deliver neuromodulation energy via a first electrical current through the first electrode group, and (b) deliver neuromodulation energy via a second electrical current through the second electrode group (Para. [0035]).
Regarding claim 10, the controller is an integral component of the energy generator and the controller and energy generator share a common housing (Fig. 3; 50, 52, 54, 58, 28; Para. [0035]).
Regarding claim 11, the controller is configured to indicate the first electrode group and the second electrode group to a user via a display (Fig. 3; 40; Para. [0033]). 
Regarding claim 15, the number of reference electrodes is greater than the number of ablation electrodes (Para. [0034]).
Regarding claim 18, positioning the plurality of reference electrodes including positioning at least one of the plurality of reference electrodes at the patient’s abdomen, at least one of the plurality of reference electrodes at the patient’s torso, and at least one of the plurality of reference electrodes at one or both of the patient’s legs (Para. [0032]).
Regarding claim(s) 16, 17, and 19-26, the recited methods are considered inherent in the ordinary use of the device as described in claim(s) 1-9 and 11 as rejected under Levin in view of Cosman Jr.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13, 27, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. 2007/0060832 A1) in view of Cosman Jr. (U.S. 2015/0320481 A1).
Regarding claim 12, Levin teaches the device as substantially claimed in claim 1 however fails to disclose the controller is configured to obtain the first, the second, the third and the fourth impedance measurements while the ablation electrodes are delivering neuromodulation energy, and in response to the identification of the first electrode group and the second electrode group, the controller is configured to automatically cause the energy generator to- (a) stop delivering neuromodulation energy via a first electrical current through (i) the first electrode and (ii) one of the plurality of reference electrodes that is not in the first electrode group, and (b) start delivering neuromodulation energy via a second electrical current through the first electrode group. In an analogous neuromodulation device, Cosman Jr. teaches the controller being configured to obtain the first, the second, the third and the fourth impedance measurements while the ablation electrodes are delivering neuromodulation energy (Para. [0038]), and in response to the identification of the first electrode group and the second electrode group, the controller is configured to automatically cause the energy generator to- (a) stop delivering neuromodulation energy via a first electrical current through (i) the first electrode and (ii) one of the plurality of reference electrodes that is not in the first electrode group, and (b) start delivering neuromodulation energy via a second electrical current through 
Regarding claim 13, Levin teaches the device as substantially claimed in claim 1, however fails to teach the distal portion of the shaft is configured to be positioned in at least one of a renal artery main vessel, a main bifurcation of the renal artery, and one or more renal branches distal of the main bifurcation of the renal artery. Cosman Jr. teaches the distal portion of the shaft is configured to be positioned in at least one of a renal artery main vessel, a main bifurcation of the renal artery, and one or more renal branches distal of the main bifurcation of the renal artery (Fig. 7; 791; Fig. 27; 2798; Para. [0050] & [0245]). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Levin to incorporate the teachings of Cosman Jr as a simple substitution of one known element for another to obtain a predictable result. This is because the type of ailment the device may be targeting in the patient may be in different locations in the patient, all of which are within the vascular system and may produce similar and expected results independent of the specific location within the patient.
Regarding claim(s) 27, 28, and 29, the recited methods are considered inherent in the ordinary use of the device as described in claim(s) 12 and 13 as rejected under Levin in view of Cosman Jr.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. 2007/0060832 A1) in view of Ku (U.S. 2012/0116382 A1).
Regarding claim 14, Levin teaches the device as substantially claimed in claim 1, however fails to disclose the distal portion of the shaft being configured to transform into a spiral shape such that, when the distal portion is placed in the spiral shape while positioned within the blood vessel, at least one of the ablation electrodes contacts an inner surface of the blood vessel wall. Ku, in a similar field of endeavor, teaches the distal portion of the shaft being configured to transform into a spiral shape such that, when the distal portion is placed in the spiral shape while positioned within the blood vessel, at least one of the ablation electrodes contacts an inner surface of the blood vessel wall (Para. [0098]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Levin to incorporate the teachings of Ku to choose  the spiral shape, in order to provide the highest amount of ablation coverage of the blood vessel while maintaining blood flow through said blood vessel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./
Examiner, Art Unit 3794